           Case 1:17-cr-00301-DAD-BAM Document 51 Filed 09/11/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   PAUL HEMESATH
     GRANT B. RABENN
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6   BRIAN BENCZKOWSKI
     Assistant Attorney General
 7   Criminal Division, U.S. Department of Justice
     LOUISA K. MARION
 8   Senior Counsel
     Computer Crime and Intellectual Property Section
 9   950 Pennsylvania Avenue, N.W.
     John C. Keeney Bldg., Suite 600
10   Washington, DC 20530-0001
     Telephone: (202) 514-1026
11
     Attorneys for Plaintiff
12   United States of America

13

14                                IN THE UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16

17   UNITED STATES OF AMERICA,                          1:17-CR-00301-DAD-BAM
18                 Plaintiff,
                                                        FINAL ORDER OF FORFEITURE
19          v.
20   BRYAN CONNOR HERRELL,
21                 Defendant.
22

23          On or about March 6, 2020, this Court entered a Preliminary Order of Forfeiture pursuant to the

24 provisions of 18 U.S.C. §§ 1963(a)(1), (a)(2) and (a)(3), based upon the plea agreement entered into

25 between plaintiff and defendant Bryan Connor Herrell forfeiting to the United States the following

26 property:

27                 a.      One cryptocurrency wallet containing approximately one Bitcoin,
                   b.      An assortment of counterfeit “Magic: The Gathering” collectible cards,
28                 c.      Approximately 38 sports trading cards,
                                                        1
                                                                                          Final Order of Forfeiture
           Case 1:17-cr-00301-DAD-BAM Document 51 Filed 09/11/20 Page 2 of 2


                    c.      Approximately $745.00 in U.S. Currency,
 1                  d.      139 gold coins, one ounce each,
                    e.      8 silver dollar coins, one ounce each,
 2                  f.      One $1,000 bill encased in hard plastic, and
                    g.      One German August Schwer Cuckoo Clock.
 3

 4          Beginning on March 13, 2020, for at least 30 consecutive days, the United States published notice

 5 of the Court’s Order of Forfeiture on the official internet government forfeiture site www.forfeiture.gov.

 6 Said published notice advised all third parties of their right to petition the Court within sixty (60) days

 7 from the first day of publication of the notice for a hearing to adjudicate the validity of their alleged legal

 8 interest in the forfeited property.

 9          The Court has been advised that no third party has filed a claim to the subject property, and the

10 time for any person or entity to file a claim has expired.

11          Accordingly, it is hereby ORDERED and ADJUDGED:

12          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

13 and interest in the below-listed property pursuant to 18 U.S.C. §§ 1963(a)(1), (a)(2) and (a)(3), including

14 all right, title, and interest of Bryan Connor Herrell, whose right to the below-listed property is hereby

15 extinguished. The below-listed property shall be disposed of according to law:

16                  a.      One cryptocurrency wallet containing approximately one Bitcoin,
                    b.      An assortment of counterfeit “Magic: The Gathering” collectible cards,
17                  c.      Approximately 43 sports trading cards,
                    c.      Approximately $745.00 in U.S. Currency,
18                  d.      139 gold coins, one ounce each,
                    e.      8 silver dollar coins, one ounce each,
19                  f.      One $1,000 bill encased in hard plastic, and
                    g.      One German August Schwer Cuckoo Clock.
20

21          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

22 United States of America.

23          3.      The U.S. Marshals Service shall maintain custody of and control over the subject property

24 until it is disposed of according to law.

25
     IT IS SO ORDERED.
26

27      Dated:     September 11, 2020
                                                         UNITED STATES DISTRICT JUDGE
28
                                                           2
                                                                                                Final Order of Forfeiture
